UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4321


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00128-CCB-1)


Submitted:   March 30, 2011                 Decided:   April 12, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Lawlor, Andrew R. Szekely, LAWLOR & ENGLERT, LLC,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Christine Celeste, Special Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio Thompson was charged in a two-count indictment

with possession with intent to distribute more than fifty grams

of crack cocaine, 21 U.S.C. § 841(a)(1) (2006), and possessing a

firearm    after    having    been        convicted     of    a    felony,    18   U.S.C.

§ 922(g) (2006).       He moved to suppress the evidence seized from

his home pursuant to a search warrant, arguing that the warrant

was unsupported by probable cause.                The district court concluded

that even if the warrant was unsupported by probable cause, the

good    faith   exception      to    the     exclusionary          rule    applied,   and

denied Thompson’s motion.             A jury later convicted him of both

counts,     and     Thompson        was     sentenced         to     300     months    of

imprisonment.       He noted a timely appeal, challenging the denial

of his motion to suppress.            Finding no error, we affirm.

            “Generally, evidence seized in violation of the Fourth

Amendment is subject to suppression under the exclusionary rule,

the overarching purpose of which is to deter future unlawful

police conduct.”       United States v. Andrews, 577 F.3d 231, 235

(4th    Cir.)   (internal     quotation         marks   and       citations    omitted),

cert.     denied,   130      S.     Ct.    1031    (2009).           “The     deterrence

objective, however, is not achieved through the suppression of

evidence obtained by an officer acting with objective good faith

within the scope of a search warrant issued by a magistrate.”

Id. (internal quotation marks omitted).                       Thus, “under . . .

                                            2
[the] good faith exception [in United States v. Leon, 468 U.S.
897   (1984)],      evidence     obtained      pursuant      to   a    search    warrant

issued by a neutral magistrate does not need to be excluded if

the     officer’s      reliance     on      the       warrant       was     objectively

reasonable.”        Andrews, 577 F.3d at 236 (internal quotation marks

omitted).

               An   officer’s    reliance       on    a   warrant         will   not    be

“objectively reasonable,” however, in four circumstances: “where

(1) probable cause is based on statements in an affidavit that

are knowingly or recklessly false; (2) the magistrate fails to

perform    a    neutral    and    detached      function      and      instead    merely

rubber stamps the warrant,” United States v. Gary, 528 F.3d 324,

329 (4th Cir. 2008) (internal quotation marks omitted) (citing

Leon, 468 U.S. at 914-15); (3) the affidavit is “so lacking in

indicia of probable cause as to render official belief in its

existence       entirely    unreasonable,”           Leon, 468 U.S.     at    923

(internal quotation marks omitted); or “(4) the warrant was so

facially       deficient    that     the       executing      officer       could      not

reasonably have assumed it was valid.”                    Gary, 528 F.3d at 329.

We may proceed directly to the question of good faith without

first     considering      the    underlying         validity     of      the    warrant.

United States v. Legg, 18 F.3d 240, 243 (4th Cir. 1994) (citing

Leon, 468 U.S. at 925).            This court reviews a district court’s



                                           3
application of the Leon exception de novo.                           United States v.

DeQuasie, 373 F.3d 509, 520 (4th Cir. 2004).

               We find that the officers here reasonably relied on

the warrant and that the district court properly found that the

Leon    good    faith      exception        should    apply,      even    assuming      that

probable cause was not established.                   First, there is no evidence

or     suggestion        that     the     magistrate        was     misled       by     false

information         or   that   he      “wholly      abandoned     his     detached         and

neutral role.”           See United States v. Bynum, 293 F.3d 192, 195

(4th Cir. 2002).           Nor was the warrant “so lacking in indicia of

probable cause as to render official belief in its existence

entirely unreasonable.”              Leon, 468 U.S. at 923.              As noted by the

district       court,      there      was     sufficient       indicia       of       ongoing

narcotics       trafficking        that     the     officers      would    have       had    an

objectively         reasonable       belief    in     the   existence       of    probable

cause.     Finally, there is no evidence that the warrant itself

was so facially deficient that the executing officer could not

reasonably have assumed it was valid.                   Accordingly, the district

court did not err in denying Thompson’s motion to suppress.

               We     therefore      affirm       Thompson’s       conviction.               We

dispense       with      oral   argument       because      the     facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED

                                              4